10/4/2019                                   Crypto-Mystery
                              Case 1:19-cv-09236           Clues Suggest
                                                     Document            Tether Has
                                                                      1-50          the Billions
                                                                                 Filed           It PromisedPage
                                                                                          10/06/19          - Bloomberg
                                                                                                                    1 of 5

    Cryptocurrencies

    Crypto-Mystery Clues Suggest Tether Has the
    Billions It Promised
    By Matthew Leising
    December 18, 2018, 5:00 AM EST

        Bank statements seen by Bloomberg show a large cash stockpile
        One of the biggest fears in crypto is whether Tether’s a scam




            Digital Currencies Will Decouple From Bitcoin, Messari
            Co-Founder Says




                                                                             B

    Digital Currencies Will Decouple From Bitcoin, Messari Co-Founder Says


    As Tether grew into a multibillion-dollar engine of the cryptocurrency market, skeptics kept
    warning that the digital coin, whose main selling point is that it’s pegged to the dollar, wasn’t
    actually backed by an enormous pile of cash. Bank statements reviewed by Bloomberg News
    suggest those fears may be unfounded.


    Statements spanning four separate months detail the cash held in Tether Ltd.’s accounts,
    according to documents reviewed by Bloomberg. At least some of the statements have been
    shared with regulators, people with knowledge of the matter said. The question is whether there
    really is $1 in the bank for every Tether, and while the documents don’t provide a complete
    accounting of Tether’s ﬁnances, they do oﬀer more detail than has ever been made public.


https://www.bloomberg.com/news/articles/2018-12-18/crypto-mystery-clues-suggest-tether-has-the-billions-it-promised          1/5
10/4/2019                        Crypto-Mystery
                  Case 1:19-cv-09236            Clues Suggest
                                          Document            Tether Has
                                                           1-50          the Billions
                                                                      Filed           It PromisedPage
                                                                               10/06/19          - Bloomberg
                                                                                                         2 of 5
    For example, one statement shows $2.2 billion was in Tether’s account at Puerto Rico’s Noble
    Bank Ltd. on Jan. 31. That same day, 2.195 billion Tethers existed, according to data compiled by
    Coinmarketcap.com. The numbers also match up in September and October 2017. Tether and
    Bitﬁnex, a cryptocurrency exchange, are owned by the same executives. The bank statements
    show money ﬂows between the two after Bitﬁnex became the only way to buy or sell Tether last
    year, according to the people familiar with the matter.


    Worries about Tether are pervasive. Searching Google for “Is Tether a scam?” returns thousands
    of results. News stories have shown the cryptocurrency lacks transparency. The uproar grew
    when Bloomberg reported in January that the U.S. Commodity Futures Trading Commission
    issued subpoenas to Tether Ltd. and Bitﬁnex to check whether there was a cash stockpile.


    The current status of the CFTC investigation into Tether’s bank account couldn’t be determined.
    CFTC spokeswoman Erica Elliot Richardson declined to comment.


    Unanswered Questions

    To be sure, the bank statements reviewed by Bloomberg don’t show, for example, where the
    funds originated or where they are now. The statements were provided by someone with access
    to the company’s records, and a government oﬃcial conﬁrmed their veracity. Tether and Bitﬁnex
    have had and lost a number of banks in their three-year history, including a group of Taiwanese
    lenders that dropped them after Wells Fargo & Co. cut its correspondent banking ties in 2017.


    Stuart Hoegner, the general counsel for Tether and Bitﬁnex, declined to comment on the cash
    balances. Regarding the CFTC inquiry, he wrote in an email: “As a company that takes its legal
    and compliance obligations very seriously, we are not in a position to comment on the
    discussions we have nor to acknowledge the existence of subpoenas or similar legal requests.”


    Huge Implications

    If there were no cash, the implications would be huge. At $1.9 billion, Tether is the sixth-most-
    valuable cryptocurrency. And it’s used in at least 30 percent of all Bitcoin transactions that take
    place on exchanges, based on estimates by Blockspur, a blockchain data analysis ﬁrm.


    Tether is also a quasi-bank because many cryptoexchanges can’t secure or keep bank accounts.
    Unlike U.S. dollars, which must be sent via correspondent banks, Tether can be conveyed
    anywhere in the world without the involvement of traditional ﬁnancial institutions or
    governments.
https://www.bloomberg.com/news/articles/2018-12-18/crypto-mystery-clues-suggest-tether-has-the-billions-it-promised   2/5
10/4/2019                         Crypto-Mystery
                   Case 1:19-cv-09236            Clues Suggest
                                           Document            Tether Has
                                                            1-50          the Billions
                                                                       Filed           It PromisedPage
                                                                                10/06/19          - Bloomberg
                                                                                                          3 of 5
    Besides doubts over Tether’s cash stockpile, there’s a separate concern that it may be used to
    manipulate Bitcoin’s price. The U.S. Justice Department is investigating whether Bitcoin’s massive
    rally to $20,000 last year was fueled by nefarious Tether trades, Bloomberg reported last month.
    As a result, even if regulators are satisﬁed Tether has all the money it says it has, that doesn’t
    necessarily mean the company -- which has declined to comment on the inquiry -- has been
    completely cleared since there’s the separate manipulation probe.


    Read More: Bitcoin-Rigging Criminal Probe Is Said to Home in on Tether


    Tether opened its Noble account in September 2017, expanding its balance from zero on Sept. 1
    to $392 million on Sept. 30, according to a statement reviewed by Bloomberg. That month, it also
    had $60.9 million in customer cash at Bank of Montreal in an account under the name of
    Hoegner, the general counsel, according to an unredacted report by accounting ﬁrm Friedman
    LLP that Bloomberg also reviewed. That totals $452.9 million. There were 435 million Tethers on
    Sept. 30, 2017. An attempt to contact Friedman wasn’t returned.


    The latest statement, from July 2018, shows a beginning balance of $1.9 billion on July 1 and an
    ending amount of $210 million on July 30. The balance dropped as the company shifted funds to
    Deltec Bank & Trust Ltd. in the Bahamas, according to people familiar with the matter. Attempts
    to reach Deltec and an attorney representing Noble weren’t returned.


    Big Changes

    Losing the Taiwanese banks in early 2017 led to big changes at Tether. Executives decided to no
    longer allow the public to buy or sell Tether directly from Tether Ltd., as had been the case going
    back to 2015. After the change, only Bitﬁnex could buy or sell Tether from the issuer, and users
    would need to go through the exchange to get the stablecoin, according to the people familiar
    with the matter.


    The demand for Tether skyrocketed as Bitcoin went on its run toward $20,000. Its market value
    at the beginning of 2017 was about $10 million; by the end of the year, it was $1.3 billion. That
    meant huge amounts of money needed to move back and forth between Tether and Bitﬁnex, and
    this is where Noble played a key role.


    That pattern shows up in the information Bloomberg reviewed. On July 6, Bitﬁnex sent 100
    million digital coins to Tether Ltd., according to the blockchain. The same day, Tether paid
    Bitﬁnex $100 million, a Noble bank statement shows. On July 20, $50 million was exchanged for
    50 million Tethers. On July 24, it was $100 million for 100 million coins.

https://www.bloomberg.com/news/articles/2018-12-18/crypto-mystery-clues-suggest-tether-has-the-billions-it-promised   3/5
10/4/2019                        Crypto-Mystery
                   Case 1:19-cv-09236           Clues Suggest
                                          Document            Tether Has
                                                           1-50          the Billions
                                                                      Filed           It PromisedPage
                                                                               10/06/19          - Bloomberg
                                                                                                         4 of 5
    Another area of complaint among market users is that Tether promised oﬃcial audits of its
    accounts, but never followed through. Instead, it twice released ﬁnancial data, but both reports
    contained language explaining they weren’t real audits. One in June was done by a ﬁrm co-
    founded by former FBI director Louis Freeh. Neither report released the type of details
    contained in the Noble bank statements that Bloomberg reviewed.


    The internal processes at Noble may have provided proof that Tether held the money it claimed.
    That’s because each time a Tether is issued or redeemed, it’s publicly recorded on the Omni layer
    of the Bitcoin blockchain. These transactions were required by Noble as justiﬁcation for moving
    money between the Tether and Bitﬁnex accounts, the people said. That created an audit trail
    that was presented to the CFTC once the subpoenas were issued, they said. Regulators spent
    about six months digging through the transactions, they said.


    In a rare public display, Tether said on Nov. 1 that it held $1.8 billion in Deltec Bank. The Noble
    bank statement shows a huge withdrawal of cash in July totaling $1.37 billion from July 12 to July
    20.


    Another line in the bank statement shows how much money Tether was making from the cash
    pile. It had earned $6.6 million in interest since the beginning of the year, according to the July
    document.


    — With assistance by Yalixa Rivera, and Benjamin Bain


    In this article
        GOOGL
        ALPHABET INC A
        1,210.96      USD        +21.53 +1.81%

        0119532D
        FRIEDMAN LLP
        Private Company

        WFC
        WELLS FARGO & CO
        49.21 USD  +0.73 +1.51%


        BMO
        BANK OF MONTREAL
        95.86      CAD       +0.41 +0.43%




                                                      Terms of Service Trademarks Privacy Policy
                                                       ©2019 Bloomberg L.P. All Rights Reserved
                                             Careers Made in NYC Advertise Ad Choices     Contact Us Help
https://www.bloomberg.com/news/articles/2018-12-18/crypto-mystery-clues-suggest-tether-has-the-billions-it-promised   4/5
10/4/2019                                   Crypto-Mystery
                              Case 1:19-cv-09236           Clues Suggest
                                                     Document            Tether Has
                                                                      1-50          the Billions
                                                                                 Filed           It PromisedPage
                                                                                          10/06/19          - Bloomberg
                                                                                                                    5 of 5




https://www.bloomberg.com/news/articles/2018-12-18/crypto-mystery-clues-suggest-tether-has-the-billions-it-promised          5/5
